Exhibit 10.2

Client Engagement Letter

August 20, 2010

Mr. Don Crosbie
President & CEO
Claimsnet.com
14860 Montfort Drive, Suite 250
Dallas, TX 75254

Dear Don:

We are delighted to have the opportunity to work with you and your company. We
are committed to delivering to your doorstep a variety of options available
globally to meet your business strategic and financial needs.

Just for your information, we are a multi family office that represents the
interests of 22 private family offices and sovereign wealth funds worldwide
spanning the U.S, Europe and the Middle East. Please see details at
www.blackhawkpartners.com

In contrast to most private equity groups, the firm is structured as a “merchant
bank” and can serve as both an advisor to and an investor in its clients. We
thus take pride in and are recognized for developing creative solutions,
providing unparalleled service, funding and syndication capabilities in getting
the difficult deals done.   

Our investment approach basically consists of backing scalable global plays by
being the “lead” investor and supplying all the capital required through exit.
The core of our investment philosophy is a long-term partnership with talented
operating executives who have a stellar track record of success and an
investment thesis for the type of business we like to acquire and which we are
willing to back.  

Upon execution, this letter shall serve as the engagement agreement (the
“Agreement”) between Blackhawk Partners Inc., (“Advisor”), and Claimsnet.com
including subsidiaries, affiliates and/or any newly formed entities (‘CLM’,
“Client”), for representation as exclusive Advisor for services in connection
with Blackhawk’s efforts to perform specific professional services, advisory,
and obtain debt and/or equity financing (“Financing” or “Services”).

1. Scope of Engagement. The Client hereby engages Blackhawk to act as the
Client’s exclusive Advisor in connection with the proposed financing and/or
services.

It is currently contemplated that the services to be provided shall be
structured as debt or equity financing, or any other transaction or business as
negotiations progress, including but not limited to the sale or similar
transaction involving a portion or all or substantially all of the assets or
capital stock of the Client, a merger or consolidation involving the Client, a
transaction involving a partial sale that is denominated as an alliance or joint
venture, or a roll up transaction; however, the final terms shall be reached
through market intelligence and negotiation between Blackhawk and its capital
sources/lead manager/investors and the Client. Blackhawk shall identify
prospective capital sources for the Client to meet with and assist in its
selection of a Financial Partner/Syndicate Lender/Investor(s) led by Blackhawk,
and will advise the Client throughout the process to help ensure a successful
outcome and most optimal results in a timely manner.

In order for Blackhawk to provide advice and assistance, it will require that
all information that is relevant to Blackhawk’s engagement be made available by
Client on a timely basis, and Client shall agree that Blackhawk will not assume
responsibility for the accuracy or completeness of such information.
Furthermore, Blackhawk is authorized to make appropriate use of such information
(including transmitting information to potential investors and/or financing
sources in its syndicate). In addition, Client agrees to keep Blackhawk informed
of any developments, events or proposals which may be material and that no
initiatives relevant to the engagement contemplated hereby will be taken without
Blackhawk’s prior knowledge.

Services. Blackhawk shall provide any or all of the following services (the
“Services”) as reasonably required to satisfy the objectives of the Client to
evaluate and consummate a Transaction:



  1.   Analyzing the business, properties, assets and operations of the Client



  2.   Assisting the Client’s management in the preparation of a financial model



  3.   Assisting in identifying and screening prospective Financial and/or
Strategic Partners/Investors (‘Investors’) led by Blackhawk.



  4.   Assist the Client in the preparation of a confidential information
memorandum or similar document, including any exhibits or amendments thereto,
all of which shall be reviewed for accuracy and completeness by the Client



  5.   Coordinating contacts with prospective Investors and assisting in
evaluating proposals from prospective Investors led by Blackhawk.



  6.   Assisting the Client in preparing and delivering presentations for
prospective Investors led by Blackhawk.



  7.   Assisting the Client in selecting the best potential Transaction Partner
and proposal



  8.   Assisting the Client in structuring, negotiating and completion of the
Transaction

Due Diligence. The materials shall be prepared, amended or supplemented by the
Client in consultation with Blackhawk and the Client. All other documents and
materials to be used for circulation to financing sources and/or investors in
connection with the scope of services shall be provided by the Client to
Blackhawk in advance, and no such documents or materials shall be provided to
any third parties without the express consent from Blackhawk. The accuracy of
all materials to be provided to financing sources and/or investors shall be the
sole responsibility of the Client. All information to be provided to such
sources must be in accordance with applicable Federal and State securities laws,
as further described below. The Client agrees that any of the materials to be
provided to such sources shall not contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made, and all
statements of opinion, intention or expectation of the Client and/or its
officers and directors contained therein will be honestly held after careful
consideration.

Compliance with Securities Laws. Client and Blackhawk agree not to engage in any
form of general solicitation or general advertising in connection with the
contemplated Transaction and/or services. Blackhawk and Client agree to conduct
the financing or services in accordance with all applicable securities laws,
under anti-fraud laws and regulations contained in applicable Federal and State
securities laws. The Client shall be responsible for compliance with the filing
requirements of the securities laws of States and other jurisdictions and, in
that respect, shall make all filings and take all other actions as are required
in connection with compliance with such laws.

2.

1

Compensation & Expenses. Client hereby appoints Blackhawk as its Exclusive
Advisor during the Term, to procure Financing for Client from capital sources in
accordance with the terms and conditions of this Agreement on a best efforts
basis. During the Term, should the Client procure Financing or commitment for
Financing from a capital source not introduced by Blackhawk, Client agrees to
compensate Blackhawk 100% of the fees earned hereunder as fair compensation for
its time and services, payable immediately upon funding of the Transaction.

Blackhawk’s services will include identifying financing/investor resources from
its syndicate and introducing to Client term sheets from interested capital
sources and investors led by Blackhawk until successful closing. Blackhawk will
review the term sheets, facilitate proposal, presentation, structuring and
negotiation of the Transaction(s), and help Client select the optimal financing
structure.



  1.   The Client shall pay Blackhawk a non-refundable fee of $50,000 (the
“Retainer Fee”) due and payable upon the execution of this agreement.



  2.   On the 1st day of every month beginning six months from the Effective
Date and continuing for a period of six months, the Client shall pay Blackhawk a
monthly non-refundable advisory fee of $12,000.



  3.   Client agrees to pay Blackhawk a fee equal to 6.00% of the total equity
gross amount funded to Client outside of Blackhawk proprietary funds and 3% of
the total debt gross amount raised (“Advisory Fee”).

Payment to Blackhawk of all fees is to be made via a bank wire within 5 days of
closing of any financing or invoice for services. Blackhawk’s fee is sole and
separate from any lender fees payable to a capital source incurred by Client or
any other fees to third parties agreed to be paid by the Client in advance in
writing.

The Client shall pay its own expenses in connection with the financing and
services, and shall reimburse Blackhawk for all travel related costs and other
customary expenses incurred in connection with the financing, provided that the
cumulative expenses shall not exceed $1,000 in the aggregate without giving
notice to the Client. Blackhawk’s out of pocket expenses shall be reimbursed
5 days from receipt of an invoice submitted to Client. Should Client elect to
terminate this agreement prior to completion of the financing, Client shall
reimburse Blackhawk for any reasonable legal expenses incurred by Blackhawk in
connection with the Transaction.

Client hereby grants Blackhawk an assignment of and first priority lien against
the amount of any fees due and payable pursuant to the terms of this Agreement
from the proceeds of the Financing and further authorizes Blackhawk to notify
the capital source about the foregoing assignment and instruct in writing the
capital source to disburse those fees directly to Blackhawk from proceeds from
the initial funding of the Financing commitment. Client hereby authorizes
Blackhawk to file, at any time on or after the date such fees become due,
appropriate uniform commercial code financing statements in such jurisdictions
and offices as Blackhawk deems necessary in connection with the anticipated
perfection of a security interest in all of the Client’s assets, including
inventory, accounts, equipment, chattel paper, documents, instruments, deposit
accounts, investment property (including equity interests of subsidiaries),
general intangibles (including patents, trademarks and copyrights), letter of
credit rights and all other personal property of Client. Such uniform commercial
code financing statements may describe the collateral as “all assets of Client,
wherever located, whether now owned or existing or hereafter acquired or
arising, together with all proceeds thereof.”

3. Term and Termination. The term (“Term”) of this Agreement shall commence on
the date of the execution of this Agreement (“Effective Date”) and expire in two
(2) years from such date. Either party may terminate this Agreement for any
reason by providing 30 days advance written notice to the other party.

Notwithstanding the termination of this agreement for any reason, if within
18 months from the effective date of termination of this Agreement, Client
enters into a definitive agreement relating to a Financing, whether debt or
equity with any of the capital sources, or their respective affiliates, sourced
by Blackhawk, Client shall pay Blackhawk the Advisory Fee as described herein as
to such Financing.

4. Equity Co-Invest. Upon the closing of equity Financing or Transaction by
Client, Blackhawk shall have the right, at any time prior to funding of a
Financing, to roll a portion of its cash fee into Client’s equity at the same
valuation as other investors in the Financing. Blackhawk shall also have a right
of first refusal to invest up to Fifty Percent (50%) of the size of the Equity
Offering alongside its syndicate at the same valuation as the other investors.
“Transaction” means any transaction or series or combination of transactions,
whereby, directly or indirectly, control of or a material interest in Client or
any of its businesses, or a material amount of any of their respective assets,
is transferred for consideration, including, without limitation, a sale or
exchange of capital stock or assets, a merger or consolidation, a tender or
exchange offer, a leveraged buyout, the formation of a joint venture, minority
investment or partnership, etc., or any similar transaction.

5. Duties & Responsibilities. In connection with Blackhawk’s activities on
Client’s behalf, Client will furnish Blackhawk with all information that it may
reasonably request and provide Blackhawk or prospective Financing sources
reasonable access to Client officers, directors, accountants and counsel
provided that appropriate confidentiality agreements have been executed. It is
understood that time is of the essence with regards to requested information.
Client shall also provide any other assistance reasonably requested by
Blackhawk. Client hereby gives Blackhawk permission to advertise the existence
(but not the terms other than the total amount of Financing) of the Transaction
once closed. Blackhawk may make use of a standard transaction tombstone in
accordance with customary industry practice including the use of Client logo and
name therein. Blackhawk shall use commercially reasonable efforts to procure a
capital commitment for Client on the terms and conditions set forth in this
Agreement. However, nothing in this Agreement shall be construed as a guarantee
or warranty on the part of Blackhawk that it can or will obtain a Financing or
equity commitment for Client on the terms and conditions set forth in this
Agreement or on any other terms and conditions whatsoever. Client understands
that there is no obligation for any affiliate of Blackhawk to provide or offer
any Financing to Client. Client acknowledges that Blackhawk may receive
marketing, servicing or servicing release fees from certain capital sources.
Blackhawk will provide the Client with financial advise including, as
appropriate, assisting the Client in the preparation of a financing package,
placement memorandum and/or registration statement, as applicable; reviewing the
elements which contribute to value; coordinating with selected parties involved
in the process; and participating in negotiations on the Client’s behalf with
such parties. Such negotiations will take into account price, compatibility, and
timeliness.

Likewise, Client acknowledges that:

(i) Time is of the essence in connection with Blackhawk’s activities on Client’s
behalf, hence, Client will furnish Blackhawk with all information that it may
reasonably request and provide Blackhawk or prospective financing sources
reasonable access to Client officers, directors, accountants and counsel
provided that appropriate confidentiality agreements have been executed as
applicable, and that

(ii) There is a high opportunity cost to Blackhawk to allocate time and expenses
to Client’s Transaction if Client is not providing the necessary documents and
assistance as reasonably requested by Blackhawk in order to perform its duties,
and that

(iii) Blackhawk shall use commercially reasonable efforts to procure a capital
commitment for Client on the terms and conditions set forth in this Agreement.
However, nothing in this Agreement shall be construed as a guarantee or
assurance on the part of Blackhawk that it can or will obtain a Financing or
commitment for Financing for Client on the terms and conditions set forth in
this Agreement or on any other terms and conditions whatsoever.

6. Nondisclosure of Confidential Information.

a. Definition of Confidential Information. During the term of the Agreement,
Client may disclose to Advisor certain information, materials and documents
relating to Client’s Business that Client deems to be confidential and
proprietary. Such information may be furnished by Client or its affiliates
electronically, orally, visually, or learned by Advisor while on Client’s
premises and include, without limitation, information about developments,
products and services, markets, customers and prospective customers, suppliers,
research and pricing, financial and accounting data, compensation, technical
data, computer programs, manufacturing methods, strategies, development of new
or improved products and services, and know-how (collectively, the “Confidential
Information”). Any notes, summaries, reports, analysis, or other material
derived by Advisor in whole or in part from the Confidential Information shall
also be considered Confidential Information by this Agreement. The existence of
this Agreement and discussions between Client and Advisor shall also be
considered Confidential Information under this Agreement.

b. Keep Secret. Advisor acknowledges that the Services shall involve access to
and familiarity with Client’s and its affiliates’ Confidential Information and
that such Confidential Information is a valuable, special and unique asset
belonging to Client and its affiliates. The disclosure or use of the
Confidential Information by any individual, entity or organization (“Person”)
other than Client would cause irreparable damage to the business of Client and
its affiliates.

Advisor shall not disclose any Confidential Information to any third Person;
provided that Advisor shall be permitted to disclose Confidential Information
for purposes of performing the Services.

c. Proper Use. Advisor shall hold any and all Confidential Information in trust
and confidence and refrain from using any and all Confidential Information
except for purposes of the Services.

d. Standard of Care. Advisor shall use the same degree of care in safeguarding
the Confidential Information as it uses to safeguard its own most highly
confidential information, but in any event not less than reasonable care.

e. May Disclose. Notwithstanding anything in this Agreement to the contrary,
Advisor may disclose Confidential Information pursuant to the requirement or
request of a governmental agency or a subpoena, order or other such legal
process or requirement of any law, or in defense of any claims asserted against
it, so long as it shall: (i) first notify Client of such request, requirement or
proposal for use in defense; (ii) furnish only such portion of the Confidential
Information as Advisor is advised in writing by counsel that it is legally
required to disclose; and (iii) cooperate with Client at its expense in its
efforts to obtain an order or other reliable assurance that confidential
treatment shall be accorded to the portion of the Confidential Information that
is required to be disclosed.

f. Status of Client. Advisor agrees that the Confidential Information is and
shall at all times remain the property of Client and its Affiliates and/or
property of any third party that has lawfully disclosed to Client any
Confidential Information. Nothing in this Agreement shall be construed to grant
any right or license under any patent, copyright or other proprietary right, or
grant Advisor the right to make any commitment on behalf of Client or its
Affiliates.

g. Return of Confidential Information. Within three (3) days after the Services
are completed or discussions regarding the Services terminate, or after written
request of Client, Advisor shall promptly: (a) return all Confidential
Information and all copies thereof; (b) destroy all of its files and memoranda
prepared based on any Confidential Information; and (c) provide Client with a
written certification that all such information and materials have been returned
or destroyed. Notwithstanding the foregoing, Advisor may retain archival copies
of any and all Confidential Information in accordance with policies and
procedures designed to comply with legal, regulatory and professional
requirements, and solely to demonstrate compliance therewith.

7. Successors & Assigns. The benefits of this Agreement shall inure to the
respective successors and assigns of the parties hereto, their successors,
assigns and representatives, and the obligations and liabilities assumed in this
Agreement by the parties shall be binding upon their respective successors and
assigns; provided, that the rights and obligations of either party under this
Agreement may not be assigned without the prior written consent of the other
party and any other purported assignment shall be null and void. After a
Transaction, the acquiring Client shall become liable for Client’s obligations
with respect to fees under this Agreement.

8. Indemnification. In further consideration of the agreements contained in this
Agreement, in the event that Blackhawk or any of its affiliates, the respective
directors, officers, partners, agents or employees of Blackhawk or any of its
affiliates, or any other person controlling Blackhawk (“Indemnified Person”)
becomes involved in any capacity in any action, claim, suit, investigation or
proceeding, actual or threatened, brought by or against any person, including
stockholders of Client, in connection with or as a result of the engagement or
any matter referred to in this Agreement, Client will reimburse such Indemnified
Person for its reasonable legal and other expenses (including without limitation
the reasonable costs and expenses incurred in connection with investigation or
preparation or enforcing the engagement) incurred in connection therewith as
such expenses are incurred. Client will also indemnify and hold harmless any
Indemnified Person from and against, and Client agrees that no Indemnified
Person shall have any liability to Client or its owners, parents, affiliates,
security holders or creditors for, any losses, claims, damages or liabilities
(including actions or proceedings in respect thereof) (collectively, “Losses”)
(without regard to the exclusive or contributory negligence of Blackhawk)
related to or arising out of the engagement or Blackhawk’s performance thereof,
except to the extent any Losses are finally determined by a court or arbitral
tribunal to have resulted primarily from the bad faith or gross negligence of
Blackhawk or any Indemnified Person in performing the engagement. If such
indemnification is for any reason not available or insufficient to hold an
Indemnified Person harmless, Client agrees to contribute to the Losses involved
in such proportion as is appropriate to reflect the relative benefits received
(or anticipated to be received) by Client, on the one hand, and by Blackhawk, on
the other hand, with respect to the engagement or, if such allocation is
determined by a court or arbitral tribunal to be unavailable, in such proportion
as is appropriate to reflect other equitable considerations such as the relative
fault of Client on the one hand and of Blackhawk on the other hand; provided,
however, that, to the extent permitted by applicable law, the Indemnified
Persons shall not be responsible for amounts which in the aggregate are in
excess of the amount of all fees actually received by Blackhawk from Client in
connection with the engagement. Relative benefits to Client, on the one hand,
and Blackhawk, on the other hand, with respect to the engagement shall be deemed
to be in the same proportion as (i) the total value paid or proposed to be paid
or received or proposed to be received by Client or its security holders, as the
case may be, pursuant to the Transaction(s), whether or not consummated,
contemplated by the engagement, bears to (ii) all fees actually received by or
proposed to be received by Blackhawk in connection with the engagement.

Client will not, without Blackhawk’s prior written consent, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claim, suit, investigation or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is a party thereto) unless such settlement, compromise, consent or termination
includes a release of each Indemnified Person from any liabilities arising out
of such action, claim, suit, investigation or proceeding. Client will not permit
any such settlement, compromise, consent or termination to include a statement
as to, or an admission of, fault, culpability or a failure to act by or on
behalf of an Indemnified Person, without such Indemnified Person’s prior written
consent. No Indemnified Person seeking indemnification, reimbursement or
contribution under this agreement will, without Client’s prior written consent,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit, investigation or proceeding referred to
herein.

Client’s obligations hereunder shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise. Client acknowledges that
in connection with the Agreement Blackhawk is acting as an independent
contractor and not in any other capacity with duties owing solely to Client.
This Agreement and any other agreements relating to the engagement shall be
governed by and construed in accordance with the laws of the State of New York,
applicable to contracts made and to be performed therein. BLACKHAWK HEREBY
AGREES, AND CLIENT HEREBY AGREES ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ON BEHALF OF ITS SECURITY HOLDERS, TO WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF
THE ENGAGEMENT OR BLACKHAWK’S PERFORMANCE THEREOF.

9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the rights, duties and obligations of the parties arising out of or
relating to this Agreement shall be submitted to binding arbitration upon the
written request of either party. Such arbitration shall take place in New York
City, NY, unless the parties mutually agree to another location. Except as
herein otherwise provided and unless the parties otherwise agree to conduct and
enforce this arbitration agreement under other arbitration rules or laws, such
arbitration proceedings shall be conducted in compliance with and shall be
enforceable under the provisions of the Rules of the American Arbitration
Association. The decision of the arbitrator shall be final and conclusive upon
all parties. The cost of such arbitration (which shall include reasonable
attorneys’ fees and expenses) shall be borne by the losing party or parties or
in such proportion as the arbitrator shall decide.

10. Relationship. Nothing contained in this Agreement or in the relationship of
Client and Blackhawk shall be deemed to constitute a partnership, limited
liability company, or joint venture between Client and Blackhawk. Blackhawk is
acting only as an independent contractor pursuant to the terms of this
Agreement. Without limitation, Blackhawk’s authority is limited to performing
the services in accordance with the terms of this Agreement and Blackhawk does
not have any authority to execute any contracts, to make any representations, or
to incur any other obligation or liability, for or on behalf of Client. Client
acknowledges that its management team is experienced in obtaining financings
and/or entering into equity arrangements and that Client has had the opportunity
to consult with counsel.

11. Miscellaneous. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties. No representation, promise or inducement has been
made by any party that is not embodied in this Agreement or in the other
documents and agreements delivered in accordance herewith, and no party shall be
bound by or be liable for any alleged representation, promise or inducement not
so set forth. This Agreement may not be altered, amended, modified, or otherwise
changed in any respect or any particular whatsoever, except by an instrument in
writing duly executed by each of the parties to this Agreement or by electronic
mail communication as agreed to by both parties. This Agreement may be executed
in counterparts. If any provision of this Agreement is held invalid, void, or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect. The headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

Once again, thank you for your business and we look forward to a prosperous
working relationship with you and your company for years to come.

[SIGNATURES ON NEXT PAGE]

2

      BLACKHAWK PARTNERS, INC.    
By: /s/ Ziad Abdelnour
  Date: September 9, 2010
Ziad Abdelnour, as President & CEO
445 Park Avenue, 9th Floor
New York, NY 10022
Office: (212) 452-0743
Cell: (917) 678-3767
ziad@blackhawkpartners.com
 





The terms of this Agreement are hereby acknowledged and agreed to by:

CLAIMSNET.COM
 

By: /s/ Don Crosbie
  Date: September 9, 2010

3